                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION

ROY McGEE,                                        §
                       Plaintiff,                 §
                                                  §
v.                                                §    Civil Case 3:19-CV-2784-D
                                                  §
7/11 SOUTHWESTERN CO.,                            §
               Defendants.                        §


                                              ORDER

       The United States Magistrate Judge made findings, conclusions, and a recommendation in

this case. No objections were filed. The undersigned district judge reviewed the proposed findings,

conclusions, and recommendation for plain error. Finding none, the court adopts the findings,

conclusions, and recommendation of the United States Magistrate Judge.

       It is therefore ordered that this action is dismissed sua sponte without prejudice for want of

jurisdiction. See Fed. R. Civ. P. 12(h)(3).

       The court prospectively certifies that any appeal of this action would not be taken in good

faith. See 28 U.S.C. § 1915(a)(3); Fed. R. App. P. 24(a)(3). In support of this finding, the court

adopts and incorporates by reference the magistrate judge’s findings, conclusions, and

recommendation. See Baugh v. Taylor, 117 F.3d 197, 202 n.21 (5th Cir. 1997). Based on the

findings, the court finds that any appeal of this action would present no legal point of arguable merit

and would, therefore, be frivolous. Howard v. King, 707 F.2d 215, 220 (5th Cir. 1983). In the event

of an appeal, plaintiff may challenge this certification by filing a separate motion to proceed in

forma pauperis on appeal with the Clerk of the Court, U.S. Court of Appeals for the Fifth Circuit.
See Baugh, 117 F.3d at 202; Fed. R. App. P. 24(a)(5).

       SO ORDERED.

       December 30, 2019.


                                            _________________________________
                                            SIDNEY A. FITZWATER
                                            SENIOR JUDGE




                                             -2-
